[Cite as In re L.J.R., 2022-Ohio-3418.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


IN RE: L.J.R.                                :       JUDGES:
                                             :       Hon. Earle E. Wise, P.J.
                                             :       Hon. William B. Hoffman, J.
                                             :       Hon. Craig R. Baldwin, J.
                                             :
                                             :
                                             :       Case No. 2022 CA 0030
                                             :
                                             :       OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Richland County
                                                     Court of Common Pleas, Juvenile
                                                     Division, Case No. 2019 DEP 00200




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    September 27, 2022




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

SARAH E. EXTEN                                       BRIAN A. SMITH
Richland County Children Services                    Brian A. Smith Law Firm, LLC
731 Scholl Road                                      123 South Miller Road, Suite 250
Mansfield, Ohio 44907                                Fairlawn, Ohio 44333
Richland County, Case No. 2022 CA 0030                                            2


Baldwin, J.

        {¶1}   Appellant, A.R. appeals the decision of the Richland County Common Pleas

Court, Juvenile Division, granting permanent custody to Appellee, Richland County

Children’s Services.

                     STATEMENT OF THE FACTS AND THE CASE

        {¶2}   Richland County Children Services (RCCS) petitioned the trial court for an

ex parte emergency order on June 2, 2021 and was granted emergency temporary

custody of L.J.R. The following day RCCS filed a complaint alleging that L.J.R. was a

neglected and dependent child. At a hearing on that complaint conducted July 13, 2021,

the mother of L.J.R. and A.R., the father of L.J.R., acknowledged that he was a dependent

child and stipulated to the trial court granting temporary custody to RCCS.

        {¶3}   The complaint was based upon allegations regarding “the addiction to

controlled substances, mental health problems, and related lifestyle issues of the

parents.” Consequently, RCCS proposed a case plan obligating Appellant to participate

in substance abuse treatment, mental health treatment and to ultimately be able to

provide for L.J.R.’s basic needs. After approximately seven months, RCCS concluded

that A.R. failed to make significant progress toward resolving the problems that caused

the removal of his child from the home and moved for permanent custody on January 5,

2022.

        {¶4}   The motion for permanent custody was heard by a magistrate on April 7,

2022 with A.R. present and represented by counsel. The Magistrate found that L.J.R. had

been placed with relatives under a safety plan arranged by RCCS on October 14, 2020

and remained with relatives until June 2, 2021 when he was placed in the emergency
Richland County, Case No. 2022 CA 0030                                            3


shelter care of RCCS by the court. The trial court noted that RCCS prepared and

submitted a case plan on July 2, 2021 that was adopted by the court by judgment entry

filed July 28, 2021 and was designed to address issues of substance abuse and related

mental health and lifestyle concerns with the primary issue being the impact of substance

abuse on L.J.R.’s care.

      {¶5}     Appellant failed to make material progress toward resolving his substance

abuse problems. During the administration of the case plan Appellant had positive test

for heroin, cocaine, fentanyl, methamphetamines and other controlled substances.

Appellant claimed that he had resumed treatment recently, but there is no record of

completion of any substance abuse counseling. A.R.’s failure to complete substance

abuse treatment was confirmed by the testimony of an RCCS representative, and by his

own admission. The caseworker from RCCS testified that he did not make any progress

toward resolving his mental health issues and A.R. conceded his failure:

      Q All right. And um you've been involved with Children Services for him

      since about um October of 2020, or--?

      A Yes

      Q All right. And a case plan was created based on that,--

      A Yes.

      Q --to help address some issues?

      A Yes.

      Q Um, some of those issues being drug addiction?

      A Yes.

      Q And uh some mental health issues?
Richland County, Case No. 2022 CA 0030                                          4


      A Yes.

      Q Have you sought treatment for your drug addiction?

      A Yeah.

      Q Have you successfully completed treatment for your drug addiction?

      A Uh, I started. I'm, I'm in it now.

      Q Have you been successfully discharged?

      A No.

      Q Uh, have you sought treatment for your mental health issues?

      A Yes.

      Q Have you been successfully discharged from a treatment program?

      A No.

      Q Um, are you currently employed?

      A No.

      Q Do you currently have housing?

      A Yes.

      Q Of your own?

      A No.

      Q Um, were you terminated from Healing Hearts Treatment Center for drug

      treatment back in September of 2021?

      A Yes.

      Q Okay. Was that um because you were not consistent?

      A I had stopped going.

      Q Okay. Have you completed any parenting education?
Richland County, Case No. 2022 CA 0030                                               5


       A No

Trial Transcript, p. 88, line 17 to p. 90, line 2.

       {¶6}   A.R.’s case plan was approved in July 2021 and the motion for permanent

custody was filed in January 2022, but A.R. started his current course of treatment for

substance abuse only one month prior to the hearing. A.R. did not complain that he was

unaware of the requirements of his case plan or that he had received insufficient time to

make material progress, but only that he should be granted additional time.

       {¶7}   The RCCS caseworker testified that the child’s parents only sporadically

contacted children’s services over the course of the case plan. Neither parent had contact

with the child in the ninety days prior to the hearing on the motion for permanent custody.

The foster mother caring for L.J.R. confirmed that neither parent has visited the child since

November 2021.

       {¶8}   Appellant admitted it would not be in L.J.R.’s best interest for either of them

to assume a child’s care at this time.

       {¶9}   L.J.R. has thrived since his placement in foster care. He was suffering

anxiety prior to be placed in foster care, was aggressive toward his peers and very

protective of his younger siblings. For some time after placement in foster care, L.J.R.

would hoard food for himself and his siblings. The licensed adolescent therapist

counseling L.J.R. noted that he has found safety and comfort in his foster placement and

that his problematic behaviors have been moderated and some, such as the hoarding of

food, have resolved. The witnesses confirmed that L.J.R. and his siblings have developed

a significant bond with his foster parents who are, according to the witnesses, clearly
Richland County, Case No. 2022 CA 0030                                               6


dedicated to the children’s care. They are ready, willing and able to adopt L.J.R. and his

siblings.

       {¶10} The Magistrate found by clear and convincing evidence that it was in

L.J.R.’s best interest to grant permanent custody to RCCS and that, by clear and

convincing evidence, L.J.R. could not be placed with either of his parents within a

reasonable period of time and should not be placed with the parents because following

placement of the child outside the home and despite reasonable case planning and

diligent efforts by RCCS, the parents continuously and repeatedly failed to substantially

remedy the conditions causing L.J.R. to be placed outside his home. The trial court noted

that both parents had failed to address the substance abuse and mental health issues

that were present at the removal of the children and that it was not the best interest of the

child for the parents to be granted additional time to resolve their issues, presumably due

to their lack of any progress during the time between their removal from the home and

the hearing on the motion. The trial court also noted that the parents had had no contact

with L.J.R. since November 2021 and there was no record or evidence that they

contributed to the child’s financial support leading the Magistrate to find the parents had

abandoned L.J.R.

       {¶11} The trial court then analyzed the factors to consider the best interest of

L.J.R. under the circumstances and found that all favor a grant of permanent custody and

adoption by the foster parents. Trial court also found that RCCS made reasonable efforts

to maintain the child in the home and that reasonable efforts were unsuccessful by reason

of the parents continuing and insufficiently treated substance abuse and mental health

problems.
Richland County, Case No. 2022 CA 0030                                            7


       {¶12} The Magistrate ordered that all residual parental rights of the parents with

regard to L.J.R. terminated and permanent custody was granted RCCS. The trial court

reviewed and approved the Magistrate’s decision on the same date. No objections were

filed to the Magistrate’s decision.

       {¶13} Appellant filed a timely appeal and submitted six assignments of error:

       {¶14} “I. THE TRIAL COURT'S RULING THAT A GRANT OF PERMANENT

CUSTODY TO APPELLEE WAS IN THE BEST INTEREST OF THE CHILD WAS AN

ABUSE OF DISCRETION.”

       {¶15} “II. THE TRIAL COURT'S DECISION GRANTING APPELLEE'S MOTION

FOR DISPOSITION AND AWARDING PERMANENT CUSTODY TO APPELLEE WAS

AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.”

       {¶16} “III. THE TRIAL COURT'S RULING, GRANTING APPELLEE'S MOTION

FOR PERMANENT CUSTODY, WAS IN ERROR, BECAUSE APPELLEE DID NOT

SHOW THAT IT HAD MADE "REASONABLE EFFORTS" TO REUNITE THE FAMILY

PURSUANT TO R.C. 2151.419.”

       {¶17} “IV. THE FAILURE OF APPELLANT'S TRIAL COUNSEL TO FILE

OBJECTIONS TO THE MAGISTRATE'S DECISION CONSTITUTED INEFFECTIVE

ASSISTANCE OF COUNSEL AND VIOLATED APPELLANT'S RIGHT TO COUNSEL

UNDER ARTICLE I, SECTION 10 OF THE OHIO CONSTITUTION AND THE SIXTH

AND FOURTEENTH AMENDMENTS TO THE UNITED STATES CONSTITUTION.”

       {¶18} “V. THE FAILURE OF APPELLANT'S TRIAL COUNSEL TO OBJECT TO

THE LATE FILING OF THE CASE PLAN CONSTITUTED INEFFECTIVE ASSISTANCE

OF COUNSEL AND VIOLATED APPELLANT'S RIGHT TO COUNSEL UNDER ARTICLE
Richland County, Case No. 2022 CA 0030                                              8


I, SECTION 10 OF THE OHIO CONSTITUTION AND THE SIXTH AND FOURTEENTH

AMENDMENTS TO THE UNITED STATES CONSTITUTION.”

       {¶19} “VI. THE CUMULATIVE ERRORS OF APPELLEE'S TRIAL COUNSEL

CONSTITUTED INEFFECTIVE ASSISTANCE OF COUNSEL AND VIOLATED

APPELLANT'S RIGHTS TO COUNSEL AND DUE PROCESS UNDER ARTICLE I,

SECTIONS 10 AND 16 OF THE OHIO CONSTITUTION AND THE FIFTH, SIXTH, AND

FOURTEENTH AMENDMENTS TO THE UNITED STATES CONSTITUTION.”

                                STANDARD OF REVIEW

       {¶20} Appellant contends that the trial court’s decision that the grant of permanent

custody of L.J.R. to Appellee was in the best interest of L.J.R. was an abuse of discretion

and that the disposition of permanent custody is against the manifest weight of the

evidence.

       {¶21} As to our standard of review, generally we review the trial court’s decision

in this context for abuse of discretion. We would examine the entire record and determine

whether there is sufficient competent and credible evidence to support the judgment

rendered by the trial court. Seasons Coal Company v. Cleveland, 10 Ohio St.3d 77, 80,

461 N.E.2d 1273 (1978). Trickey v. Trickey, 158 Ohio St. 9, 13, 106 N.E.2d 772 (1952).

The trial court must resolve disputed issues of fact and weigh the testimony and credibility

of the witnesses. Bechtol v. Bechtol, 49 Ohio St.3d 21, 23, 550 N.E.2d 178 (1990). We

would defer to the trial court's discretion because the trial court had the opportunity to

observe the witnesses and parties in weighing the credibility of the proffered testimony in

a way a reviewing court cannot.
Richland County, Case No. 2022 CA 0030                                                 9


       {¶22} Appellant failed to file objections to the Magistrate's decision and present

the trial court with a copy of the transcript for review and those omissions alter our

standard of review. As a result of Appellant's failure to file objections with the trial court,

our review in this matter is limited to a consideration of plain error. Juvenile Rule

40(D)(3)(b)(iv) states: “Except for a claim of plain error, a party shall not assign as error

on appeal the court's adoption of any factual finding or legal conclusion, whether or not

specifically designated as a finding of fact or conclusion of law under Juv.R.

40(D)(3)(a)(ii), unless the party has objected to that finding or conclusion as required by

Juv.R. 40(D)(3)(b).” To constitute plain error in a civil case, the error must be “obvious

and prejudicial” and “if permitted, would have a material adverse effect on the character

and public confidence in judicial proceedings.” Friedland v. Djukic, 191 Ohio App.3d 278,

2010–Ohio–5777, ¶ 37 (8th Dist.). Plain error analysis is limited and is to be applied with

the utmost caution. State v. Tart, 8th Dist. Cuyahoga No. 76223, 2000 WL 739518.

       {¶23} In addition, this Court has held on numerous occasions that where an

appellant fails to provide a transcript of the original hearing before the magistrate for the

trial court's review, the magistrate's findings of fact are considered established. See, e.g.,

Moton v. Ford Motor Credit Co., 5th Dist. Richland No. 01 CA 74, 2002-Ohio-2857

(additional citations omitted). Matter of B.J., 5th Dist. Richland No. 18 CA 106, 2019-Ohio-

1062, ¶ 17. Our review is therefore limited to an analysis of the Magistrate's decision for

plain error.

       {¶24} Appellant also asserts that he received ineffective assistance of counsel in

three assignments of error. To prevail on a claim of ineffective assistance of counsel,

appellant must demonstrate: (1) deficient performance by counsel, i.e., that counsel's
Richland County, Case No. 2022 CA 0030                                                  10


performance fell below an objective standard of reasonable representation, and (2) that

counsel's errors prejudiced the defendant, i.e., a reasonable probability that but for

counsel's errors, the result of the trial would have been different. Strickland v.

Washington, 466 U.S. 668, 687–688, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); State

v. Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373 (1989), paragraphs two and three of the

syllabus. "Reasonable probability" is "probability sufficient to undermine confidence in the

outcome." Strickland at 694.

                                   BURDEN OF PROOF

       {¶25} “[T]he right to raise a child is an ‘essential’ and ‘basic’ civil right.” In re

Murray, 52 Ohio St.3d 155, 157, 556 N.E.2d 1169(1990), quoting Stanley v. Illinois, 405

U.S. 645, 92 S.Ct. 1208, 31 L.Ed.2d 551(1972). A parent's interest in the care, custody

and management of his or her child is “fundamental.” Id.; Santosky v. Kramer, 455 U.S.

745, 753, 102 S.Ct. 1388, 71 L.Ed.2d 599(1982). The permanent termination of a parent's

rights has been described as, “* * * the family law equivalent to the death penalty in a

criminal case.” In re Smith, 77 Ohio App.3d 1, 16, 601 N.E.2d 45(6th Dist. 1991).

Therefore, parents “must be afforded every procedural and substantive protection the law

allows.” Id.

       {¶26} An award of permanent custody must be based upon clear and convincing

evidence. R.C. 2151.414(B)(1). The Ohio Supreme Court has defined “clear and

convincing evidence” as “[t]he measure or degree of proof that will produce in the mind

of the trier of fact a firm belief or conviction as to the allegations sought to be established.

It is intermediate, being more than a mere preponderance, but not to the extent of such

certainty as required beyond a reasonable doubt as in criminal cases. It does not mean
Richland County, Case No. 2022 CA 0030                                                11


clear and unequivocal.” In re Estate of Haynes, 25 Ohio St.3d 101, 103-104, 495 N.E.2d

23 (1986).

       {¶27} R.C. 2151.414 sets forth the guidelines a trial court must follow when

deciding a motion for permanent custody. R.C. 2151.414(A)(1) mandates the trial court

schedule a hearing and provide notice upon filing of a motion for permanent custody of a

child by a public children services agency or private child placing agency that has

temporary custody of the child or has placed the child in long-term foster care.

       {¶28} Following the hearing, R.C. 2151.414(B) authorizes the juvenile court to

grant permanent custody of the child to the public or private agency if the court

determines, by clear and convincing evidence, it is in the best interest of the child to grant

permanent custody to the agency, and that any of the following apply:

       {¶29} (a) The child is not abandoned or orphaned, has not been in the temporary

custody of one or more public children services agencies or private child placing agencies

for twelve or more months of a consecutive twenty-two-month period, or has not been in

the temporary custody of one or more public children services agencies or private child

placing agencies for twelve or more months of a consecutive twenty-two-month period if,

as described in division (D)(1) of section 2151.413 of the Revised Code, the child was

previously in the temporary custody of an equivalent agency in another state, and the

child cannot be placed with either of the child's parents within a reasonable time or should

not be placed with the child's parents;

       {¶30} (b) the child is abandoned;

       {¶31} (c) the child is orphaned and there are no relatives of the child who are able

to take permanent custody; or
Richland County, Case No. 2022 CA 0030                                               12


       {¶32} (d) the child has been in the temporary custody of one or more public

children services agencies or private child placing agencies for twelve or more months of

a consecutive twenty-two-month period, or the child has been in the temporary custody

of one or more public children services agencies or private child placing agencies for

twelve or more months of a consecutive twenty-two-month period and, as described in

division (D)(1) of section 2151.413 of the Revised Code, the child was previously in the

temporary custody of an equivalent agency in another state.

       {¶33} Therefore, R.C. 2151.414(B) establishes a two-pronged analysis the trial

court must apply when ruling on a motion for permanent custody. In practice, the trial

court will usually determine whether one of the four circumstances delineated in R.C.

2151.414(B)(1)(a) through (d) is present before proceeding to a determination regarding

the best interest of the child.

                                        ANALYSIS

                                            I., II.

       {¶34} Appellant claims the trial court abused its discretion by finding that the grant

of permanent custody of L.J.R. to Appellee was in the child’s best interest and that the

decision was against the manifest weight of the evidence. He offers his perspective of the

evidence in support of those assignments of error, but Appellant does not contend that

he was ready, willing and able to resume custody of his child, nor does he offer any

argument that he will be in a position to provide a home for his child in the reasonable

future. The record supports the conclusion that Appellant is not now capable of caring for

his child as he has not resolved the problems that lead to the removal of L.J.R. from the

home and his lack of progress in his mental health treatment and continued abuse of
Richland County, Case No. 2022 CA 0030                                                    13


drugs demonstrates that he cannot be expected to be prepared to assume responsibility

for his child within a reasonable time. In fact, at the time of the hearing, Appellant admitted

that it would not be in his child’s best interest for him to assume L.J.R.’s care.

       {¶35} Because Appellant failed to file objections to the Magistrate’s decision and

further did not submit a transcript to the trial court for its review, we are limited to reviewing

this matter for plain error. The Supreme Court of Ohio has cautioned against the over

application of plain error analysis.

               The plain error doctrine originated as a criminal law concept. In

       applying the doctrine of plain error in a civil case, reviewing courts must

       proceed with the utmost caution, limiting the doctrine strictly to those

       extremely rare cases where exceptional circumstances require its

       application to prevent a manifest miscarriage of justice, and where the error

       complained of, if left uncorrected, would have a material adverse effect on

       the character of, and public confidence in, judicial proceedings. Schade, 70

       Ohio St.2d at 209, 24 O.O.3d at 317, 436 N.E.2d at 1003; LeFort v. Century

       21–Maitland Realty Co. (1987), 32 Ohio St.3d 121, 124, 512 N.E.2d 640,

       643; Cleveland Elec. Illum. Co. v. Astorhurst Land Co. (1985), 18 Ohio St.3d

       268, 275, 18 OBR 322, 327–328, 480 N.E.2d 794, 800.

Goldfuss v. Davidson, 79 Ohio St.3d 116, 121, 1997–Ohio–401, 679 N.E.2d 1099.

       {¶36} The trial court based its grant of permanent custody on its conclusion that

could not be placed with either parent within a reasonable time or could not be placed

with the parents and that the parents abandoned L.J.R. We do find that the trial court did

err with regard to its finding that L.J.R. was an abandoned child. The Magistrate found
Richland County, Case No. 2022 CA 0030                                               14


that A.R. had not visited L.J.R. since late November or early December 2021. The motion

for permanent custody was filed in January 2022 and the hearing was held in April 2022.

The Magistrate found that the child was abandoned referring to R.C. 215l.414(B)(11) and

R.C. 2151.011(C) measuring the time between the last visit and the hearing on the

motion. “However, before a department initiates a motion for permanent custody on the

grounds of presumed abandonment, we find 90 days must have passed without visit or

contact before such motion can be initiated.” In re Scullion, 5th Dist. Stark

No. 2006CA00308, 2007-Ohio-929, ¶¶ 30-31. The trial court must consider the time

between the motion and the last visit and determine whether that period fulfills the ninety

day requirement of R.C. 215l.414(B)(11) and R.C. 2151.011(C), and in this case it does

not. The time between the last visit, assuming it was in November, and the filing of the

motion on January 5, 2022 was not ninety days. The finding of abandonment, therefore,

is erroneous.

       {¶37} Though we conclude the finding of abandonment was error, such error does

not require reversal of the permanent custody determination under the two-issue rule.

The trial court found an alternate, independent ground for terminating parental rights. The

trial court found that L.J.R. could not be placed with either parent within a reasonable time

or could not be placed with the parents. (R.C. 2151.414(B)(1)(a),(d)). The Magistrate

concluded that L.J.R. cannot be placed with either parent within a reasonable time when

he found that “following the placement of the child outside the child’s home and

notwithstanding reasonable case planning and diligent efforts by the agency to assist the

parents to remedy the problems that initially cause the child to be placed outside the

home, the parents of their continuously and repeatedly to substantially remedy the
Richland County, Case No. 2022 CA 0030                                             15


conditions causing the child be placed outside the child’s home” concluding that the

parents “despite some efforts, have failed to make sufficient efforts to comply with the

case plan with regard to issues of substance abuse and mental health. By reason of the

persistent nature of those issues in the insufficiency of the parent’s efforts to address

them, the presenting problems remain. It is not in the best interest of the child that the

parents be granted additional time to resolve their issues.” (Magistrate’s decision,

April 21, 2022, ¶ 15(A)).

       {¶38} Magistrate also found the parents “demonstrated lack of commitment

toward the child by failing to regulate support, visit or communicate with the child when

able to do so or by other action showing an unwillingness to provide an adequate

permanent home for the child” noting that the parents of had no contact with the child

since November 2021 that there was no indication that they contributed to the child’s

management support and that the disruption of their continued drug abuse qualifies as

other action showing unwillingness to provide an adequate permanent home for the child.”

       {¶39} The Magistrate’s decision contains a thorough review of the facts that

support the legal conclusions under R.C. 2151.411. The Magistrate found that L.J.R. was

in the care of relatives and was only placed within emergency shelter care when the

relatives became overwhelmed with the care of L.J.R. and his two siblings. Consequently,

we find that placement with a relative was not a viable alternative to permanent custody

as suggested by Appellant, as relatives had more responsibility than they were capable

of handling when L.J. R. was added to the home.

       {¶40} The placement with the relatives under the Appellee’s supervision and the

subsequent grant of emergency shelter care were necessary as a result of the parents’
Richland County, Case No. 2022 CA 0030                                              16


“addiction to controlled substances, mental health problems, and related lifestyle issues.”

(Magistrate’s Decision, ¶ 7). Appellee drafted a case plan to address these issues as the

primary cause of the removal of L.J.R. from the home and the parents did seek treatment

for substance abuse, but the unrebutted evidence, and A.R.’s admissions, supports the

Magistrate’s conclusion that Appellant had not successfully completed treatment. The trial

court noted    that   the   parents   tested positive   for heroin,    cocaine,   fentanyl,

methamphetamine, and other controlled substances and that Appellant admitted that he

had only recently resumed treatment for substance abuse. Further, there was unrebutted

testimony that Appellant had not successfully engaged in mental health evaluation or

treatment.

      {¶41} The record shows that despite the fact that the case plan may have not

been timely filed, Appellant was undoubtedly aware of the issues that needed to be

resolved as demonstrated by his failed attempt to obtain treatment. Appellant did not

object to the alleged delinquent filing of the case plan, never contended that he was

unaware of the content of the case plan and failed for seven months to make material

progress toward resolving substance abuse and mental health issues that lead to the

removal of L.J.R. from the home. He offers no argument that he will be prepared to

resume custody in a reasonable time and nothing in the record suggests that Appellant’s

habits will change materially in the foreseeable future despite the efforts of Richland

County Children’s Services.

      {¶42} We find no plain error in the Magistrate’s award of permanent custody to

RCCS.
Richland County, Case No. 2022 CA 0030                                              17


       {¶43} The Magistrate considered L.J.R.’s best interest after reviewing the relevant

factors specified under R. C. 2151.414 (D). In his analysis he reviewed the interaction

and interrelationship with the child and found a fractured relationship with his parents due

to their substance abuse. He noted that a strong bond existed between L.J.R. and his

siblings.

       {¶44} The trial court considered the wishes of the child with due regard for the

child’s age (ten years) and maturity level. The guardian ad litem confirmed that L.J.R.

made a positive adjustment to his foster home and is aware and enthusiastic about

adoption. He is currently well cared for and thriving in his foster home and the court found

no reason to have him removed and placed elsewhere.

       {¶45} The court considered custodial history of L.J.R. and noted that he had been

in the care of foster parent since June 2, 2021 and had been in the primary care of his

mother and, at times, Appellant from birth to October 14, 2020. The Magistrate also

confirmed that “the need for legally secure permanent placement is important for all

children.” He found that Appellant had been unable to succeed in resolving the issues

that caused the removal of the child from the home “because of the persistence of

substance abuse but also because the parents’ efforts have been insufficient.” The

Magistrate concluded it was unlikely that successful permanency can be achieved with

either parent and that there were no extended family members willing or able to provide

for the child’s needs at least according to the information provided by children’s services

or the parents. The court concluded that a legally secure permanent placement can best

be achieved by termination of parental rights and permanent placement with children
Richland County, Case No. 2022 CA 0030                                              18


services for adoption, hopefully with the current foster parents who were apparently

ready, willing and able to adopt L.J.R.

       {¶46} The Magistrate conducted a thorough review of the facts and appropriately

applied the law to determine L.J.R.’s best interest. We find no plain error has been

committed by the court in granting permanent custody or finding that permanent custody

was in L.J.R.’s best interest. Appellant’s first and second assignments of error are

overruled.

                                            III.

       {¶47} Appellant contends that the Appellee failed to employ reasonable efforts to

reunite him with L.J.R. as required by R.C. 2151.419, but fails to show that he brought

this issue to the attention of the trial court during the hearing on permanent custody and,

as previously noted, Appellant did not object to the Magistrate’s finding that Appellee did

satisfy the reasonable efforts requirement. Appellant never raised this issue at the trial

court level and therefore, has waived it for purposes of appeal. This result is in accord

with the general rule that an appellate court will not consider any error which the party

complaining of the trial court's judgment could have called but did not call to the trial

court's attention at a time when such error could have been corrected or avoided by the

trial court. Schade v. Carnegie Body Co. (1982), 70 Ohio St.2d 207, 436 N.E.2d 1001,

paragraph one of the syllabus, as quoted in In re Miller, 5th Dist. Licking No. 04 CA 32,

2005-Ohio-856, ¶ 21.

       {¶48} Our decision would remain the same if we were to consider the merits of

Appellant’s argument. Overall, Ohio's child welfare laws are designed to care for and

protect children, “whenever possible, in a family environment, separating the child from
Richland County, Case No. 2022 CA 0030                                               19


the child's parents only when necessary for the child's welfare or in the interests of public

safety.” R.C. 2151.01(A). To that end, various sections of the Revised Code refer to the

agency's duty to make reasonable efforts to preserve or reunify the family unit, including

the requirement that the agency prepare and maintain a case plan with the goal to

eliminate the need for the out-of-home placement so that the child can safely return home

(R.C. 2151.412) and the burden on the agency to prove it made reasonable efforts to

prevent the child's removal. (R.C. 2151.419).

       {¶49} The agency's duty to use reasonable efforts applies only to efforts to avoid

removal of a child from their home or to reunify the child with the family following removal.

In re Warren, 5th Dist. Stark No. 2007CA00054, 2007-Ohio-5703. While the agency did

not have to show reasonable efforts at the permanent custody hearing, to the extent that

the trial court relied on R.C. 2151.414(E)(1) at the permanent custody hearing, the court

must examine the reasonable case planning and diligent efforts by the agency to assist

the parents when considering whether the child cannot and should not be placed with the

parent within a reasonable time. In re C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, 852

N.E.2d 816. The issue is not whether there was anything more the agency could have

done, but whether the agency's case planning and efforts were reasonable and diligent

under the circumstances of the case. In re J.D., 3rd Dist. Hancock Nos. 5-10-34, 2011-

Ohio-1458. The child's health and safety is paramount in determining whether reasonable

efforts were made. In re R.P., 5th Dist. Tuscarawas No. 2011-Ohio-5378.

       {¶50} The Magistrate found that the Appellee “made reasonable efforts to

maintain the child in the home of the parent or to return the child home through case plan

services designed to resolve [K H] and [A R] mental health and substance abuse issues.”
Richland County, Case No. 2022 CA 0030                                                   20


The court further found that the efforts were unsuccessful as a result of the “parents

continuing and insufficiently treated substance abuse and mental health problems”

casting the blame for the persistent existence of those issues on insufficient efforts by the

parents. Appellee provided a case plan, referrals to services, facilitation of visitation,

attempted regular contact with the parents, the provision of drug screens, attempted

facilitation of relative placement in transportation and the facilitation in support of foster

placement. The efforts of the Appellee are not unreasonable simply because Appellant

suggests Appellee could have provided more encouragement for him to comply with the

services provided.

       {¶51} We hold that A.R. has waived this assignment of error by failing to address

it at the trial court level. A.R.’s third assignment of error is overruled.

                                           IV., V., VI.

       {¶52} Appellant’s fourth, fifth and sixth assignments of error focus upon

allegations of ineffective assistance of counsel. Appellant claims trial counsel was

ineffective for failing to file objections to the Magistrate’s decision, failing to object to the

late filing of the case plan and that the cumulative errors of trial counsel constituted

ineffective assistance of counsel.

       {¶53} With regard to the failure to object to the Magistrate’s decision, Appellant

claims that he was “severely prejudiced” and that “but for counsel’s unprofessional error,

the outcome of the proceeding would have been different.” (Appellant’s Brief, page 23).

While we agree that filing objections as well as a transcript may have resulted in a more

favorable standard of review, Appellant’s conclusion that the “outcome of the proceeding

would have been different” is no more than unsupported speculation. Appellant does not
Richland County, Case No. 2022 CA 0030                                                    21


demonstrate how the outcome of the appeal would have changed in his favor had the

assignments of error been subject to an abuse of discretion standard of review rather

than plain error. While we will acknowledge that the standard of review would be different,

we will not speculate as to the outcome and we will not assume Appellant’s argument.

State ex rel. Petro v. Gold, 10th Dist. No. 04AP-863, 166 Ohio App.3d 371, 2006-Ohio-

943, 850 N.E.2d 1218, ¶ 94.

       {¶54} Appellant also contends he received ineffective assistance of counsel as a

result of his trial counsel’s failure to object to the alleged delinquent filing of the case plan.

Appellant focuses upon the fact that the case plan was due to be filed on July 2, 2021

and was not filed until July 6, 2021 and that there is no evidence within the record

establishing that Appellant received the case plan. Appellant suggests that had there

been an objection, the trial court could have addressed the issue “perhaps by ordering

appellee to provide a copy of the case plan sooner, take more proactive steps to make

sure father was connected resources to support him in meeting the goals of the case

plan, or even dismiss the complaint.” (Appellant’s Brief, page 22). First, we find that the

record supports through circumstantial evidence that Appellant received adequate notice

of the problems that caused the removal of L.J.R. from his home and that he was

obligated to work toward resolving those problems as part of this case plan. Appellant

does not refer us to any place in the record where he complained of a delinquent delivery

of the case plan or a misunderstanding of what was required of him. Further, we are

unwilling to accept Appellant’s speculation that the decision of the court would have been

in his favor in any sense had the objection been raised.
Richland County, Case No. 2022 CA 0030                                               22


      {¶55} To demonstrate prejudicial ineffective assistance of counsel, Appellant

must show a “reasonable probability that but for counsel's errors, the result of the trial

would have been different.” Strickland v. Washington, 466 U.S. 668, 687–688, 694, 104

S.Ct. 2052, 80 L.Ed.2d 674 (1984); State v. Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373

(1989), paragraphs two and three of the syllabus. "Reasonable probability" is "probability

sufficient to undermine confidence in the outcome." Strickland at 694. While appellate

counsel may have addressed these issues differently had he been trial counsel, the

arguments presented do not demonstrate a reasonable probability that the result of the

trial would have been different had trial counsel filed objections to the Magistrate’s

decision or objected to the case plan. We do not find that Appellant has demonstrated

ineffective assistance of counsel and therefore Appellant’s sixth assignment of error

alleging a cumulative error argument based upon ineffective assistance of counsel is

unsupported by the facts.

      {¶56} Appellants fourth, fifth and sixth assignments of error are overruled.
Richland County, Case No. 2022 CA 0030                                   23


       {¶57} The decision of the Richland County Court of Common Pleas, Juvenile

Division, is affirmed.

By: Baldwin, J.

Wise, Earle, P.J. and

Hoffman, J. concur.